NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-3234-12T3

RON MILLS, WILLIAM BAYLOCK,
DAWONE BAYLOCK, ANTHONY CENTENO,
DAVID JOHNSON, JHERELLE BAILEY
a/k/a KAMAL J. BAILEY, BRYHEEM
                                       APPROVED FOR PUBLICATION
FRAIZER, DERRICK BROWN, GILBERT
BECERRA,                                    March 13, 2014

      Plaintiffs,                        APPELLATE DIVISION

and

DAYNA HINTON, ALBERT CASS,
ROBERT HENDERSON, ANTWYNE ROLAX,

      Plaintiffs-Respondents,


v.

STATE OF NEW JERSEY, DEPARTMENT
OF THE TREASURY,

      Defendant-Appellant.

__________________________________

          Argued October 17, 2013 – Decided March 13, 2014

          Before Judges Waugh, Nugent, and Accurso.

          On appeal from the Superior Court of New
          Jersey, Law Division, Camden County, Docket
          No. L-3321-11.

          Peter   Slocum,  Deputy   Attorney  General,
          argued the cause for appellant (John J.
          Hoffman, Acting Attorney General, attorney;
          Christopher S. Porrino and Melissa H. Raksa,
            Assistant Attorneys General, of counsel; Mr.
            Slocum, on the brief).

            Kenneth D.       Aita     argued     the     cause    for
            respondents.

            Benjamin Yaster     argued the cause for amicus
            curiae American    Civil Liberties Union of New
            Jersey (Gibbons     P.C., attorneys; Mr. Yaster
            and Lawrence S.    Lustberg, on the brief).

    The opinion of the court was delivered by

WAUGH, J.A.D.

    Plaintiffs commenced this action against defendant State of

New Jersey, Department of the Treasury (State), in July 2011 to

recover   damages   for    wrongful    conviction      and   incarceration      as

provided by the Mistaken Imprisonment Act (Act), N.J.S.A. 52:4C-

1 to -6.1     Following motion practice described in more detail

below, the claims of all plaintiffs except Dayna Hinton, Albert

Cass, Robert Henderson, and Antwyne Rolax were dismissed.

    By    leave   granted,    the   State      appeals   the     Law   Division's

January 31, 2013 order (1) denying its motion to dismiss for

lack of subject matter jurisdiction on the grounds that their

complaint was unverified, (2) denying its motion for summary


1
  The Act was amended in December 2013.      The amendments are
applicable only to individuals released from prison or pardoned
on or after December 27, 2013.       N.J.S.A. 52:4C-7.    Unless
otherwise indicated, references and citations to the Act are to
the pre-amendment version, which governs the disposition of this
appeal.




                                       2                                 A-3234-12T3
judgment as to Hinton, Cass, Henderson, and Rolax on the theory

that    their    claims          were    statutorily        barred      because      their

convictions resulted from guilty pleas,2 and (3) granting those

plaintiffs' motion to file a verified amended complaint after

the statutory time to sue had expired.                      We affirm in part and

reverse in part.

                                              I.

       We discern the following facts and procedural history from

the record on appeal.

       In   2010,     after      an     investigation       by   the    United     States

Department of Justice, five members of the City of Camden's

Police Department were indicted and charged with conspiracy to

deprive     criminal       defendants         of    their   constitutional        rights.

Following       the    indictment,            the     Camden      County     Prosecutor

voluntarily dismissed charges against approximately 200 criminal

defendants, including the plaintiffs in this action.                           Although

some of those criminal defendants had been the subject of the

specific cases that gave rise to the federal indictment, others

were    defendants         who    had     been      charged      as    the   result      of

investigations        in    which       the   indicted      officers     participated.

Plaintiffs were in the latter group.


2
  The motion judge granted summary judgment as to the other nine
plaintiffs for reasons not relevant to this appeal.



                                               3                                  A-3234-12T3
         Hinton was arrested in September 2007.              She pled guilty to

possession of a controlled dangerous substance with intent to

distribute on November 14, 2007, and was released from custody

that day.        Hinton was subsequently sentenced to probation for

five years.       Hinton's conviction was vacated on March 10, 2010.

         Cass was arrested in December 2007 for unlawful possession

of   a    weapon.       He   pled    guilty     in    October   2008.       He    was

subsequently sentenced to five years in prison, with a two year

period of parole ineligibility.                Cass's conviction was vacated

on February 7, 2010, and he was released from prison on March 8.

         Henderson     was   arrested    for    possession      of   a   controlled

dangerous substance in August 2008.                  He pled guilty on May 26,

2009, and was sentenced to three years in prison, with twenty-

seven months of parole ineligibility.                   Henderson's conviction

was vacated on March 10, 2010, and he was released from prison

on March 18.

         Rolax   was   arrested     in   December     2007   for     possession   of

marijuana with intent to distribute.                 He pled guilty on November

12, 2008, and was released.              He was subsequently sentenced to

probation.        In April 2009, he was sentenced to five years in

prison for violation of that probation.                 His conviction for the

underlying offense was vacated on December 18, 2010.                        He was

released from prison on January 7, 2011.




                                          4                                A-3234-12T3
     Over   eighty    of   the   defendants    whose   charges    had   been

dismissed by the prosecutor sought damages for wrongful arrest

and incarceration in the Law Division, federal court, or both.

The thirteen plaintiffs in this action filed their complaint in

the Law Division on July 1, 2011.             On September 6, 2012, the

State filed a motion for summary judgment, arguing, among other

things,   that   a   plaintiff's   guilty     plea   absolutely   precludes

recovery under the "own-conduct" bar found in N.J.S.A. 52:4C-

3(c).3    The American Civil Liberties Union of New Jersey (ACLU)

was granted leave to appear as amicus curiae with respect to the

issue of whether a guilty plea bars recovery under the Act.

     On November 15, the day before oral argument of the State's

summary judgment motion, the deputy attorney general assigned to

the case wrote to the motion judge and requested an adjournment

because he had just discovered that the complaint had not been

verified by plaintiffs, as required by N.J.S.A. 52:4C-4.                   He

asserted that their failure to verify the complaint raised an

issue of the court's subject matter jurisdiction.                 The judge

adjourned oral argument to allow the State to file a motion to


3
  The State filed similar motions in the other cases pending in
Camden County, which had been assigned to different judges.
Prior to oral argument, at the State's suggestion, all of the
cases were reassigned to the judge handling this case, who then
stayed the other cases pending the disposition of the State's
motion for summary judgment in this case.



                                     5                              A-3234-12T3
dismiss    for     lack    of     subject        matter       jurisdiction.            He   also

allowed    plaintiffs       to    file      a    motion       for   leave    to    amend      the

complaint to add the required verifications.

    The judge heard and decided the original and supplemental

motions on December 21.               He denied the State's motion to dismiss

and granted plaintiffs leave to amend the complaint to add their

verifications.          The judge granted the State's motion for summary

judgment as to nine of the thirteen plaintiffs for reasons not

related to this appeal.                However, he denied the motion as to

Hinton,    Cass,    Henderson,         and      Rolax,    having      concluded         that    a

guilty plea was not a per se bar to recovery under the Act.                                   The

implementing order was signed on January 31, 2013.

    We granted the State's motion for leave to appeal.                                         We

subsequently stayed all of the related cases pending disposition

of this appeal.

                                                II.

    The State argues that, because N.J.S.A. 52:4C-4 requires a

verified    complaint,          the    motion         judge    lacked       subject      matter

jurisdiction       to     allow       the    remaining         plaintiffs         to   file     a

verified amended complaint after the two-year limitations period

had expired.        It also argues that, because the convictions of

the four remaining plaintiffs resulted from guilty pleas, they

are barred from recovery under the "own-conduct" bar found in




                                                 6                                     A-3234-12T3
N.J.S.A. 52:4C-3(c) as a matter of law.4          Our review of the

motion judge's determination of the legal issues is plenary.

Estate of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369,

385 (2010).

                                  A.

    We turn first to the State's argument that the court lacks

subject   matter   jurisdiction   because   the   complaint   did   not

contain the required verifications when it was filed and could

not be amended to add them after the limitations period had

lapsed.

    The State concedes that it did not discover the rather

obvious fact that the complaint was not verified until the eve

of oral argument on its initial motion for summary judgment.

That was well over a year after the complaint was filed.            Had

the State raised the issue in a timely manner, as required by

Rule 4:6-1 and -2,5 Cass, Henderson, and Rolax would have been

able to amend the complaint to add the required verifications

prior to the expiration of the limitation period established by




4
  The State asks us to decide the second issue even if we agree
that subject matter jurisdiction is lacking. The ACLU joins in
that request.
5
  The record does not reflect whether the State ever filed an
answer.   Plaintiffs assert that the State initially agreed to
mediate the dispute, an assertion the State has not challenged.




                                  7                           A-3234-12T3
N.J.S.A. 52:4C-4.          The two-year limitation period had already

expired as to Hinton by the time the complaint was filed.

       As    soon    as   the    State    raised         the    verification     issue,

plaintiffs sought leave to amend the complaint to correct the

error and comply with N.J.S.A. 52:4C-4.                        Rule 4:9-1 permits a

party to amend a pleading through "leave of court which shall be

freely given in the interest of justice."                           "Whenever the claim

or defense asserted in the amended pleading arose out of the

conduct, transaction or occurrence set forth or attempted to be

set forth in the original pleading, the amendment relates back

to the date of the original pleading."                   R. 4:9-3.

       The   State    argues      that   Rule     4:9-3        is    inapplicable   here

because the unverified complaint never gave the court subject

matter jurisdiction in the first place.                        Citing National State

Bank of Elizabeth v. Gonzalez, 266 N.J. Super. 614, 618 (App.

Div.    1993)   ("courts        generally       employ    strict       construction   in

favor of the sovereign so as not to enlarge the scope of the

waiver beyond what the language requires."), appeal dismissed,

137 N.J. 304 (1994), the State argues that, because the Act

constitutes a waiver of sovereign immunity, the requirement that

the complaint be verified must be strictly construed and viewed

as     jurisdictional.           Consequently,           the    State     argues,     the

unverified complaint never invoked the court's subject matter




                                            8                                  A-3234-12T3
jurisdiction        and   the    opportunity        to    correct    the     error       was

irrevocably lost when the two-year limitation period ended.

      As the Supreme Court held in State v. Hudson, 209 N.J. 513,

529 (2012), a court's "overriding goal is to determine as best

we can the intent of the Legislature, and to give effect to that

intent."      Consequently, we review the State's arguments on this

issue in the context of the Legislature's stated purpose for

creating the remedies embodied in the Act.

             The Legislature finds and declares that
             innocent persons who have been wrongly
             convicted   of     crimes    and     subsequently
             imprisoned have been frustrated in seeking
             legal   redress     due   to    a    variety    of
             substantive and technical obstacles in the
             law and that such persons should have an
             available avenue of redress over and above
             the   existing     tort    remedies     to    seek
             compensation for damages. The Legislature
             intends by enactment of the provisions of
             this act that those innocent persons who can
             demonstrate by clear and convincing evidence
             that   they   were    unjustly    convicted    and
             imprisoned   be   able    to   recover     damages
             against the State.

             [N.J.S.A. 52:4C-1 (1997),                   amended    by     L.
             2013, c. 171, § 1.]

      While    we    agree      that    the   Act   is,    in   part,    a      waiver    of

sovereign immunity, the language of N.J.S.A. 52:4C-1 also makes

it   clear    that    the    Act       is   remedial     legislation       intended       to

facilitate the claims of "innocent persons who have been wrongly

convicted of crimes and subsequently imprisoned" by according




                                              9                                   A-3234-12T3
them remedies "over and above" those already existing, such as

claims under the New Jersey Tort Claims Act, N.J.S.A. 59:1-1 to

12-3, or the New Jersey Civil Rights Act, N.J.S.A. 10:6-1 to -2.

As    a   result,        the    Act        is     entitled      to    a     more    liberal

interpretation than might ordinarily be the case.                              See Green v.

Morgan Props., 215 N.J. 431, 447 (2013).

      One of the stated purposes of the Act was to help claimants

overcome "a variety of substantive and technical obstacles in

the   law"   that    had       "frustrated"          their    efforts     to    seek    legal

redress.     While that language cannot be read as a license simply

to ignore the pleading requirements of the Act, including the

verification requirement, it prompts us to approach the issue

before us with the Legislature's stated concern about technical

obstacles firmly in mind.

      The State's argument presumes that the filing of a verified

complaint     is    an     absolute        prerequisite         to        subject      matter

jurisdiction.        However,         in    General         Trading   Co.   v.     Director,

Division     of    Taxation,      83 N.J. 122,    127-28   (1980)       (citation

omitted), the Supreme Court held that

             [i]t does not follow . . . that every
             procedural omission rises to the level of a
             fatal defect in subject matter jurisdiction
             regardless of the attendant circumstances .
             . . .      Rather, a review of the cases
             demonstrates this Court's reluctance to
             raise   a   jurisdictional  bar  where  the
             omission results from justifiable reliance



                                                10                                  A-3234-12T3
              on prior decisional authority or where the
              irregularity may be cured without undue
              delay or irreparable harm to the other
              party.

It is clear from our review of the record that the State has

suffered no actual prejudice from plaintiffs' failure to verify

their complaint.

      As filed, the complaint clearly set forth the facts upon

which plaintiffs' claims were based.              In fact, the vast majority

of those facts were already known to the State, which had moved

to vacate the plaintiffs' underlying convictions in the first

place.    In addition, the lack of verification did not preclude

the State from making a dispositive motion based upon the facts

set   forth    in   the    complaint.        Indeed,      the   verification   was

apparently of such little interest to the State that its absence

went undetected for an extended period of time and was only

discovered the day before that dispositive motion was to be

argued.    Finally, the defect is easily correctable, at least for

three of the four remaining plaintiffs, by the filing of an

amended complaint with the required verifications.                     Any delay

was caused by the State's failure to raise the issue in a timely

manner.    Consequently, "the irregularity [could have been] cured

without undue delay or irreparable harm to the [State]."                       For

these    reasons,    and    especially       in   light    of   the   legislative

purposes outlined above, we conclude that plaintiffs' failure to



                                        11                               A-3234-12T3
verify their complaint did not deprive the court of subject

matter jurisdiction.

      Even if the verification were jurisdictional, we would

allow the filing of the amended complaint by Cass, Henderson,

and Rolax.     In one of our earliest cases, Ciocca v. Hackes, 4
N.J. Super. 28, 33 (App. Div. 1949), we observed that there is

an "ever-broadening policy against the procedural frustration of

just determinations between parties on the ultimate merits."

    Under     the    particular         circumstances     of    this    case,    we

conclude that the running of the statutory limitations period

was equitably tolled because of the State's unreasonable and

unexplained    delay   in   raising       the   issue     and   the    absence   of

prejudice to the State.        We recognize that such equitable relief

is not "applied against the State to the same extent as against

private parties."       O'Neill v. State Highway Dep't of N.J., 50
N.J. 307, 319 (1967).          If application of such equitable relief

will prejudice essential governmental functions, it will not be

applied.     Sellers v. Bd. of the Police & Firemen's Ret. Sys.,

399 N.J. Super. 51, 58 (App. Div. 2008) (quoting Middletown Twp.

PBA Local No. 124 v. Twp. of Middletown, 162 N.J. 361, 367

(2000)).      The   doctrine      can    be   applied    "'in   very   compelling

circumstances,      where   the    interests     of     justice,   morality      and

common fairness dictate that course.'" Ibid. (quoting Maltese v.




                                         12                               A-3234-12T3
Twp. of N. Brunswick, 353 N.J. Super. 226, 244-45 (App. Div.

2002)).     In our view, this is such a case.               To hold otherwise

would   result   in   a    "gotcha"     type    of   defense    that     would    be

antithetical to the words and spirit of the remedial legislative

intent embodied in N.J.S.A. 52:4C-1.

    Consequently,         we   find   no     error   in   the   motion    judge's

decision to deny the State's motion to dismiss and to grant

Cass, Henderson, and Rolax leave to amend the complaint to add

the required verifications.           As to Hinton, we reverse the denial

of the motion to dismiss because the complaint was untimely as

to her claim when it was first filed.

                                        B.

    We now turn to the State's argument that the motion judge

erred by denying its motion for summary judgment against the

remaining    defendants,       each    of    whose   underlying    convictions

resulted from a guilty plea.                The judge rejected the State's

argument that a guilty plea is an automatic bar to recovery

under the Act, holding that the issue of whether a guilty plea

precludes recovery is a question for determination by the finder

of fact.    Plaintiffs and the ACLU urge us to affirm the judge's

denial of summary judgment.

    The Act, as it applies to this case, requires a claimant to

prove, by clear and convincing evidence, each of the following




                                        13                                A-3234-12T3
three   elements   in    order   to   recover   the   damages    allowed    by

N.J.S.A. 52:4C-5:

           a. That he was convicted of a crime and
           subsequently   sentenced  to   a   term  of
           imprisonment, served all or any part of his
           sentence; and

           b. He did not commit the crime for which he
           was convicted; and

           c. He did not by his own conduct cause or
           bring about his conviction.

           [N.J.S.A. 52:4C-3 (1997),            amended    by   L.
           2013, c. 171, § 3].

The issue before us is whether a claimant who can satisfy the

requirements of (a) and (b) is, as a matter of law, unable to

satisfy (c) if the underlying conviction resulted from a guilty

plea rather than conviction after a trial.

    We start our analysis with the language of the statute

itself,    which   the   Supreme      Court   has   held   is   "'the    best

indicator'" of the intent of the Legislature.               Hudson, supra,

209 N.J. at 529 (quoting State v. Gandhi, 201 N.J. 161, 176

(2010)).

           In the construction of the laws and statutes
           of this state, both civil and criminal,
           words   and  phrases   shall  be   read  and
           construed with their context, and shall,
           unless inconsistent with the manifest intent
           of the legislature or unless another or
           different meaning is expressly indicated, be
           given their generally accepted meaning,
           according to the approved usage of the
           language.



                                      14                             A-3234-12T3
              [N.J.S.A. 1:1-1.]

We will not go beyond the language of the statute if it "leads

to a clearly understood result."                   Hudson, supra, 209 N.J. at

529.    "[E]xtrinsic aids may not be used to create ambiguity when

the     plain    language      of     the        statute     itself   answers      the

interpretative question;" they are only used if "the statutory

language results in more than one reasonable interpretation."

Ibid.

       The State argues that a plain-language reading of the Act,

based on the definitions of the operative terms of subsection

(c)    in    accordance   with      Black's      Law    Dictionary    and   tort   law

concepts, supports its position.                  Black's defines the noun form

of "conduct" as: "Personal behavior; deportment; mode of action;

any positive or negative act."                Black's Law Dictionary 268 (5th

ed. 1979).      The verb form of "cause" means: "To be the cause or

occasion of; to effect as an agent; to bring about; to bring

into existence; to make to induce; to compel."                   Id. at 200.       The

meaning of "bring about" is: "To procure; implies completion."

Id. at 174.       The State also points to the definition of "cause"

in     the    context     of   tort     law       as:    a   "substantial     factor

contributing to the loss."              Conklin v. Hannoch Weisman, P.C.,

145 N.J. 395, 419 (1996).              Based upon those definitions, the

State argues that a defendant who pleads guilty to an offense of



                                            15                               A-3234-12T3
which    the      defendant   is    not    guilty      necessarily       "cause[s]    or

bring[s] about his conviction" by his own conduct within the

meaning      of    subsection      (c)    and    is,     consequently,     absolutely

precluded from pursuing a claim for damages under the Act for

that reason.

       The   ACLU    argues     that     the    State's    plain-meaning       argument

fails    because     the   operative       terms    at    issue    are    unclear    and

subject to different interpretations.                     The ACLU points to the

following language from Conklin:

               Although it sounds simple, "'causation' is
               an inscrutably vague notion, susceptible to
               endless philosophical argument, as well as
               practical   manipulation."     Dean  Prosser
               observed almost fifty years ago[6] that
               "'Proximate cause remains a tangle and a
               jungle, a palace of mirrors and a maze . . .
               [it] covers a multitude of sins . . . [and]
               is a complex term of highly uncertain
               meaning under which other rules, doctrines
               and reasons lie buried.'"

               [Id.   at   416-417   (alterations                 in     the
               original) (citations omitted)].

The gist of the ACLU's argument is that it is not clear whether

the Legislature intended the analysis under subsection (c) to

depend merely on causation-in-fact, in which case it concedes

that there would likely be a bar, or proximate cause, in which

case the ACLU argues that a factfinder would have to determine

6
    Now over sixty years ago.




                                           16                                  A-3234-12T3
the issue.      At least initially, that is an issue of law rather

than fact.

      Even if we were inclined to agree with the ACLU that the

Act   should     be   interpreted         as      requiring     a     claimant    to

demonstrate, by clear and convincing evidence, that his conduct

was   not   a   proximate   cause    of     the    conviction       underlying   the

claim, we would not agree that application of the proximate-

cause standard requires adjudication by a finder of fact when a

claimant has pled guilty.           Using a modified form of Model Jury

Charge (Civil) § 6.13, the finder of fact in such a case would

apply the following standard:

                 To find proximate cause, you must first
            find that [claimant's guilty plea was a
            cause of the conviction]. If you find that
            [the   plea]   is   not   a  cause  of   the
            [conviction],   then    you  must  find   no
            proximate cause.

                 Second, you must find that [claimant's
            guilty plea] was a substantial factor that
            singly, or in combination with other causes
            [such as the misconduct of the investigating
            police   officers],     brought   about   the
            [conviction].   By substantial, it is meant
            that it was not a remote, trivial or
            inconsequential cause.      The mere circum-
            stance that there may also be another cause
            of the [conviction] does not mean that there
            cannot be a finding of proximate cause. Nor
            is it necessary for the [guilty plea] to be
            the   sole   cause   of    [the  conviction].
            However, you must find that [claimant's
            guilty plea] was a substantial factor in
            bringing about the [conviction].




                                       17                                  A-3234-12T3
                Third,     you      must     find     that   [the
           conviction]     must     have    been     foreseeable.
           . . .

                In sum, in order to find proximate
           cause, you must find that the [claimant's
           guilty plea]] was a substantial factor in
           bringing about the [conviction] and that
           some harm to [claimant] was foreseeable from
           [the guilty plea].

Inasmuch as a guilty plea necessarily results in a conviction

and the defendant is so informed during the plea hearing, we see

no logical argument for the proposition that the guilty plea is

not a proximate cause, or for that matter a cause-in-fact, of

the conviction, even if there were other proximate causes, such

as the fact that the charges resulted from the improper conduct

of the police and the defendant faced a significant period of

incarceration at the time of the plea.

    The ACLU argues forcefully and persuasively that defendants

who are not guilty nevertheless enter guilty pleas, often to

accept   plea   bargains   that    result    in     the   dismissal   of   more

serious charges or to avoid a more stringent sentence than they

might otherwise receive if they went to trial.                  However, our

Supreme Court has clearly established a strong judicial policy

disapproving such pleas.          For that reason, the Court, through

rulemaking and case law, refuses to countenance guilty pleas

unless the defendant provides a factual basis for the plea.

    Rule 3:9-2 provides, in relevant part, as follows:



                                     18                               A-3234-12T3
           The court, in its discretion, may refuse to
           accept a plea of guilty and shall not accept
           such plea without first questioning the
           defendant personally, under oath or by
           affirmation, and determining by inquiry of
           the defendant and others, in the court's
           discretion, that there is a factual basis
           for the plea and that the plea is made
           voluntarily, not as a result of any threats
           or of any promises or inducements not
           disclosed on the record, and with an
           understanding of the nature of the charge
           and the consequences of the plea.         In
           addition to its inquiry of the defendant,
           the court may accept a written stipulation
           of facts, opinion, or state of mind that the
           defendant admits to be true, provided the
           stipulation is signed by the defendant,
           defense counsel, and the prosecutor.

In State v. Smullen, 118 N.J. 408, 414-15 (1990), the Court

emphasized that it has "been very sensitive to the requirement

that there be an adequate factual basis for a plea of criminal

guilt" and that "[e]ven if a defendant wished to plead guilty to

a crime he or she did not commit, he or she may not do so. No

court may accept such a plea."

    More recently, in State v. Taccetta, 200 N.J. 183, 195

(2009), the Court observed that "[t]he notion that a defendant

can enter a plea of guilty, while maintaining his innocence, is

foreign to our state jurisprudence."         The Court rejected the

argument   that   a   defense   attorney   provided   constitutionally

ineffective assistance to a criminal defendant by failing to

advise the defendant that he should plead guilty, despite his




                                  19                          A-3234-12T3
claims of innocence, to accept a favorable plea bargain.       Id. at

198.   The Court observed that it is

          mindful that our system of justice is not
          perfect and that, at times, an accused,
          without the knowledge of the court, may
          enter a plea of guilty to a crime he did not
          commit   to    insulate   himself    from    a
          potentially greater sentence if found guilty
          by a jury. That is something over which we
          have no control.      It is another thing,
          however, for a court to say it is acceptable
          for a defendant to give a perjured plea.
          Our court rules and case law require a
          factual basis for a plea of guilty, that is,
          a truthful account of what actually occurred
          to justify the acceptance of a plea.      That
          approach in the long-run is the best means
          of ensuring that innocent people are not
          punished for crimes they did not commit. It
          is an approach that is essential to the very
          integrity of our criminal justice system.

               Just    because   we    are   powerless   to
          control or eliminate every negative practice
          in our criminal justice system does not mean
          that   we   must    condone    those   practices.
          Though   we    recognize    that   sometimes   an
          accused, unknown to the trial judge, will
          perjure himself to put through a plea
          agreement, a court cannot give official
          license to such a practice.         Yet, that is
          precisely what happened in this case.         The
          PCR [post-conviction relief] judge found
          that,    had    defendant     been    given   the
          opportunity, he would have perjured himself
          at the plea hearing, and an unwitting court
          would have accepted the plea offer. On that
          basis, the PCR judge vacated a jury verdict
          that was the result of a fair trial.         That
          result is antithetical to our court rules,
          case law, and the administration of justice
          and, therefore, we must reject it.

          [Ibid.].



                                 20                           A-3234-12T3
       It could be argued that the Legislature might nevertheless

have    taken     a   different   view,    consistent       with   the   underlying

remedial purposes of the Act, and that it did not intend to

exclude recovery by innocent defendants who had pled guilty.

However, we find nothing in the Act's legislative history or the

wording      of   N.J.S.A.     52:4C-3    to   suggest   that      the   Legislature

intended to do so.

       Although the Act has a remedial purpose, the Legislature

nevertheless set a higher threshold for recovery under the Act

by requiring proof by clear and convincing evidence, rather than

the preponderance-of-the-evidence standard generally applicable

in tort actions.           There is no suggestion in the legislative

history or the wording of the statute to support the argument

that, despite its use of the phrase "by his own conduct cause or

bring about his conviction," the Legislature intended to exclude

a guilty plea from the application of the broadly worded bar to

recovery found in subsection (c).                 Had the Legislature intended

to exempt a claimant's guilty plea from the otherwise broad

wording of the own-conduct bar, it could easily have done so or,

at     the   very     least,    stated     that    intent     somewhere     in    the

legislative history.

       We conclude, based upon the reasons outlined above, that

the plain meaning of the statutory language requires application



                                          21                                A-3234-12T3
of the own-conduct bar to a guilty plea as a matter of law.

Consequently,    we   reverse     the    motion        judge's   order    to    the

contrary.

                                        C.

    In summary, we affirm the order on appeal to the extent it

denied   the   State's   motion    to        dismiss    the   claims     of    Cass,

Henderson, and Rolax for lack of subject matter jurisdiction,

but reverse as to Hinton.7        We also reverse the order as to the

denial of the State's motion for summary judgment.

    Affirmed in part, reversed in part.




7
  Hinton's claim would, in any event, be subject to dismissal
under the Act's own-conduct bar.



                                        22                                A-3234-12T3
____________________________________

ACCURSO, J.A.D., concurring.

       I join in the judgment of the majority that plaintiffs'

claims under the Mistaken Imprisonment Act are barred by their

guilty pleas.    Because that holding is dispositive of each claim

before us, I would not address the State's motion to dismiss for

lack of subject matter jurisdiction based on plaintiffs' failure

to comply with the Act's verification requirement.           See In re

Contest of the Nov. 8, 2005 Gen. Election for Office of Mayor of

Twp.    of   Parsippany-Troy   Hills,   192 N.J. 546,   560     (2007)

(explaining that although election laws are liberally construed,

"a complete failure to comply with the verification requirement"

of the election contest statute would not be condoned).




                                                                  A-3234-12T3